DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0224536 filing date 12/22/2017).
Claim 1: Wang discloses A radar apparatus (abstract) comprising:
a transmission unit configured to transmit radio waves (para 0019-0021);
a reception unit including a first receiver configured to receive a first reflected radio wave and a second receiver configured to receive a second reflected radio wave, the first reflected radio wave and the second reflected radio wave having different polarization characteristics from each other and being included in reflected radio waves that are the radio waves reflected by a detection target (para 0019-0021); and
a control unit configured to control operations of the transmission unit and the reception unit, and configured to identify the detection target on a basis of the operation of the transmission unit, a first reception level at the first receiver, and a second reception level at the second receiver (para 0025-0031 disclosing controlling polarization transmission and determining target information based on ratios of received signal power)

Claim 2: Wang discloses the detection target includes a reflector configured to change polarization characteristics of the radio waves, and the reflected radio waves are the radio waves reflected by the reflector (para 0023, target object is a radar reflector)

Claim 3: Wang discloses polarization of the first reflected radio wave and the second reflected radio wave is linear polarization, and an orientation of a polarization plane of the first reflected radio wave differs from an orientation of a polarization plane of the second reflected radio wave (para 0019-0021);

Claim 6: Wang discloses the radio waves include a first radio wave and a second radio wave having different polarization characteristics from each other, and the transmission unit includes a first transmitter configured to transmit the first radio wave and a second transmitter configured to transmit the second radio wave (para 0019-0021);

Claim 7: Wang discloses the control unit is configured to control the operation of the transmission unit to cause the first transmitter to operate in a first period and the second transmitter to operate in a second period, and is configured to control the operation of the reception unit to cause both the first receiver and the second receiver to operate in the first period and the second period (para 0029, 0031)

Claim 8: Wang discloses the control unit is configured to identify the detection target on a basis of information as to which of the first transmitter and the second transmitter is operating, the first reception level, and the second reception level (para 0025-0031 disclosing controlling polarization transmission and determining target information based on ratios of received signal power)

Claim 9: Wang discloses A radar apparatus (abstract) comprising:
a transmission unit including a first transmitter configured to transmit a first radio wave and a second transmitter configured to transmit a second radio wave, the first radio wave and the second radio wave having different polarization characteristics from each other (para 0019-0021)
a reception unit configured to receive reflected radio waves that are radio waves reflected by a detection target, the radio waves including the first radio wave and the second radio wave (para 0019-0021); and
a control unit configured to control operations of the transmission unit and the reception unit, and configured to identify the detection target on a basis of information as to which of the first transmitter and the second transmitter is operating, and a reception level at the reception unit (para 0025-0031 disclosing controlling polarization transmission and determining target information based on ratios of received signal power)

Claim 10: Wang discloses A radar control apparatus (abstract) configured to perform:
a first control operation of controlling an operation of a transmission unit configured to transmit radio waves (para 0019-0021, 0025-0031)
a second control operation of controlling an operation of a reception unit including a first receiver configured to receive a first reflected radio wave and a second receiver configured to receive a second reflected radio wave, the first reflected radio wave and the second reflected radio wave having different polarization characteristics from each other and being included in reflected radio waves that are the radio waves reflected by a detection target (para 0019-0021, 0025-0031); and
an identification operation of identifying the detection target on a basis of the operation of the transmission unit, a first reception level at the first receiver, and a second reception level at the second receiver (para 0025-0031 disclosing controlling polarization transmission and determining target information based on ratios of received signal power)

Claim 11: Wang discloses A radar system (abstract) comprising:
a radar apparatus (para 0019-0021); and
a reflector provided for a detection target of the radar apparatus (para 0023, target object is a radar reflector),
the radar apparatus including
a transmission unit configured to transmit radio waves (para 0019-0021);
a reception unit including a first receiver configured to receive a first reflected radio wave and a second receiver configured to receive a second reflected radio wave, the first reflected radio wave and the second reflected radio wave having different polarization characteristics from each other and being included in reflected radio waves that are the radio waves reflected by the reflector (para 0019-0021); and 
a control unit configured to control operations of the transmission unit and the reception unit, and configured to identify the detection target on a basis of the operation of the transmission unit, a first reception level at the first receiver, and a second reception level at the second receiver (para 0025-0031 disclosing controlling polarization transmission and determining target information based on ratios of received signal power)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0224536 filing date 12/22/2017) as applied to claim 1 above, and further in view of Trummer (US 2016/0025839 PCT filed 03/11/2014)
Claim 4: Wang does not specifically discloses the polarization of the first reflected radio wave and the second reflected radio wave is circular polarization, and a rotational direction of a polarization plane of the first reflected radio wave differs from a rotational direction of a polarization plane of the second reflected radio
Trummer discloses a polarimetric radar for target classification in which the first reflected radio wave and the second reflected radio wave is circular polarization, and a rotational direction of a polarization plane of the first reflected radio wave differs from a rotational direction of a polarization plane of the second reflected radio (para 0018).
It would have been obvious to modify Wang such that it comprised the above limitations, as taught byTrummer, in order to improve and optimize object classification (Trummer para 0024)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0224536 filing date 12/22/2017) as applied to claim 1 above, and further in view of Izadian (US 2019/0187247 filed 12/20/2017)
Claim 5: Wang does not specifically disclose the reflected radio waves include a third reflected radio wave whose polarization characteristic differs from the polarization characteristic of the first reflected radio wave and the polarization characteristic of the second reflected radio wave, and the reception unit further includes a third receiver configured to receive the third reflected radio wave
Izadian discloses an automotive radr apparatus capable of transmitting in multiple polarizations (abstract, para 0003, 0004) wherein the reflected radio waves include a third reflected radio wave whose polarization characteristic differs from the polarization characteristic of the first reflected radio wave and the polarization characteristic of the second reflected radio wave, and the reception unit further includes a third receiver configured to receive the third reflected radio wave (para 0005-0007). 
It would have been obvious to modify Wang such that it comprised the above limitations, as taught by Izadian, in order to reduce interference and improve the accuracy of environmental detections (Izadian para 0035-0037)

 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648